Citation Nr: 0930925	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the oropharynx, to include as being the result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1957 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

This case was previously before the Board in February 2008 
and remanded for additional development.

FINDING OF FACT

Oropharynx cancer was not present in service and was first 
manifested many years after service and is not related to 
disease or injury in service, including exposure to 
herbicides or other hazardous material.  


CONCLUSION OF LAW

Squamous cell carcinoma of the oropharynx was not incurred in 
or aggravated by active service, nor may a malignant tumor be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied through a September 
2005 letter to the Veteran that sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In 
addition, in a March 2008 letter the Veteran was provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA obtained service, and private 
medical records.  The Board remanded the claim for additional 
evidentiary development and there is no indication that 
additional records pertinent to the claim are available.  

The VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology 
of his oropharynx cancer.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence shows that the Veteran's oropharynx cancer was 
initially diagnosed in 2004, approximately 19 years after his 
discharge from active duty.  Further, oropharynx cancer is 
not the type of condition that is capable of lay observation.  
As such, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Thus, VA is not required to afford him a medical 
examination and/or obtain a medical opinion as to the 
etiology or onset of this disease.  As such, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

II.  Service Connection

The Veteran asserts that presumptive service connection is 
warranted for oropharynx cancer because he served in Vietnam 
and is thus presumed exposed to herbicides.  It is also 
claimed that he was exposed to lead based paint, harmful 
chemicals, fumes and other hazardous materials in service 
that may have caused his cancer.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for malignant tumors may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran service personnel records show that the Veteran 
served in the Republic of Vietnam during the Vietnam Era, and 
is therefore presumed to have been exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  VA currently 
recognizes the following diseases as associated with exposure 
to herbicides: Chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as Type II 
diabetes mellitus); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; Non- Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (2008).

Squamous cell carcinoma of the oropharynx is not on the list 
of diseases presumed to be service connected based on Agent 
Orange exposure.  Hence, service connection is not available 
by operation of the presumption.  However, the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

Service medical records are negative for oropharynx cancer 
and the Veteran does not contend otherwise.  Further, because 
there is no evidence or assertion that the Veteran was 
diagnosed as having oropharynx cancer within one year of his 
discharge from active duty, presumptive service connection as 
a chronic disease is not warranted under 38 C.F.R. 
§ 3.309(a).  Without deciding the extent that the Veteran was 
exposed to any hazardous materials in service, there is no 
suggestion in the clinical record that squamous cell 
carcinoma is due to exposure to any of these elements.  In 
addition, although the Veteran served in the Republic of 
Vietnam while on active duty, presumptive service connection 
is not available under 38 C.F.R. § 3.309(e) for this disease.  
In this regard, the Board notes that the Secretary has 
indicated that there is no positive association between 
exposure to herbicides and squamous cell or oropharynx 
cancers.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  It was 
specifically indicated that the National Academy of Sciences, 
after reviewing pertinent studies, did not feel that the 
evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of oral and pharyngeal cancers.  See 
Notice, 72 Fed. Reg. 32395-32407 (2007).  There is no 
competent (medical) evidence linking squamous cell carcinoma 
of the oropharynx to service or to exposure to herbicides or 
other hazardous material.  Thus, service connection is not 
warranted.  Stefl, supra.

In reaching this determination, the Board does not question 
the Veteran's sincerity that he incurred this disease due to 
service, and specifically, as a consequence of his in-service 
exposure to herbicides or other hazardous material.  As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2007) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claim and 
service connection must be denied for squamous cell carcinoma 
of the oropharynx.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for squamous cell carcinoma of the 
oropharynx, to include as being the result of exposure to 
herbicides and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for squamous cell carcinoma of the 
oropharynx, to include as being the result of exposure to 
herbicides is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


